UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

SETH LOGAN,

                                  Plaintiff,
         -v-                                        9:18-CV-291
                                                    (DNH/ML)


SUPERINTENDENT GRAHAM, Auburn
Correctional Facility; C.O. PFLUEGER, Auburn
Correctional Facility; OFFICER SCOTT JONES,
Auburn Correctional Facility, formerly known as
C.O. Smith; and C.O. M. GOULD, Auburn
Correctional Facility,

                                  Defendants.

--------------------------------

APPEARANCES:                                        OF COUNSEL:

SETH LOGAN
Plaintiff pro se
177 Avery Avenue
Buffalo, NY 14216

HON. LETITIA JAMES                                  AIMEE COWAN, ESQ.
Attorney General for the State of New York          Ass't Attorney General
Attorney for Defendants
300 South State Street
Suite 300
Syracuse, NY 13202

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Seth Logan brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On November 26, 2019, the Honorable Miroslav Lovric, United States Magistrate
Judge, advised by Report-Recommendation that defendants' motion for summary judgment

be granted in part and denied in part. Specif ically, Magistrate Judge Lovric recommended

that defendants' motion for summary judgment be denied with respect to plaintiff's retaliation

claims against (1) defendant Pflueger for firing plaintiff as a feed up porter, and (2) defendant

Graham as Superintendent, and granted with respect to plaintiff's retaliation claims against

(1) defendant Jones, (2) defendant Gould, and (3) defendant Pflueger for allegedly (a) filing a

false misbehavior report against plaintiff on June 17, 2015, (b) verbally harassing plaintiff,

(c) causing defendant Gould to file an improper recommendation of administrative

segregation, and (d) destroying plaintiff's property. Defendants timely filed objections to the

Report-Recommendation with respect to the retaliation claim against defendant Pflueger and

the supervisory claims against defendant Graham.

          Based upon a de novo review of the portions of the Report-Recommendation to

which defendants objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Defendants' motion for summary judgment is GRANTED in part and DENIED in

part;

          2. The motion is GRANTED with respect to plaintiff's retaliation claims against

(1) defendant Jones, (2) defendant Gould, and (3) defendant Pflueger for allegedly (a) filing a

false misbehavior report against plaintiff on June 17, 2015, (b) verbally harassing plaintiff,

(c) causing defendant Gould to file an improper recommendation of administrative

segregation, and (d) destroying plaintiff's property and those claims are DISMISSED;

                                               -2-
          3. Defendants Jones and Gould are DISMISSED from this action;

          4. The motion is DENIED with respect to plaintiff's retaliation claims against

(1) defendant Pflueger for firing plaintiff as a feed up porter, and (2) defendant Graham as

Superintendent (relative to defendant Pflueger's alleged retaliatory conduct of firing plaintiff

as a feed up porter) and those claims shall proceed to trial;

          5. Trial is tentatively scheduled for September 14, 2020 at 9:30 a.m. in Utica, New

York. Pre-trial submissions are due on or before August 31, 2020;

          6. The parties are reminded that they have the option of referring this case to

Magistrate Judge Lovric pursuant to 28 U.S.C. § 636(c) and based on his f amiliarity with the

case, but are free to withhold consent without adverse substantive consequences. The

parties are directed to advise the Court on or before April 8, 2020 whether or not a consent to

a jury trial before him will be executed; and

          7. If plaintiff wishes to renew his motion for the appointment of pro bono trial

counsel, he must do so within thirty (30) days of the date of this Decision and Order. If

plaintiff makes such a motion, the Clerk is directed to mail him a long form IFP application.

          IT IS SO ORDERED.




Dated: February 21, 2020
       Utica, New York.



                                                -3-
